PER CURIAM
Plaintiff filed an action at law against the defendant corporation, as a noncomplying employer, and the individual defendants as officers of the corporation pursuant to ORS 656.735(4).1 The individual defendants demurred. The corporate defendant was served but has never appeared. The trial court entered an order stating: "Defendants’ Demurrer *** is allowed.” Plaintiff moved for reconsideration of "defendant’s [sic] demurrer.” The trial court entered an "Opinion and Order” denying that motion and, subsequently, entered a judgment order reciting the sustaining of "Defendants’ Demurrer,” the denial of the motion for reconsideration, and that "Plaintiff declines to plead further” and ordering "that Judgment be entered in favor of the defendants ***.”
The context making it plain that no judgment could have been or was entered against the corporate defendant on the individual defendants’ demurrer, the action is still pending against the corporation. There was, therefore, no final judgment from which an appeal could be taken. ORS 19.010; In re Norton’s Estate, 175 Or 115, 121, 151 P2d 719 (1944).
Appeal dismissed.

 ORS 656.735(4):
"(4) When a noncomplying employer is a corporation, such corporation and the officers and directors thereof shall be jointly and severally liable for any civil penalties assessed under this section and any claim costs incurred under ORS 656.054.”